Gill, C. J.
(dissenting). In. this case the questions involved reduce themselves to one: Shall this court reverse the court below refusing an injunction upon a question of fact where there is contradictory evidence? The ordinance of the city of Vinita concerning repairs on buildings within the fire limits provides that where the repairs of a wooden building do not exceed 25 per cent, of its value, such repairs may be made, and the court below in refusing the injunction sought by appellant to restrain the officials of said city ■ from interfering in making repairs found there were no equities in favor of appellant and refused the injunction prayed. The testimony before the lower court was, on the one part, to the effect that the repairs necessary in consequence of damage by fire and water to the building in question exceeded25 per cent, of its value, and on the other part, that such damage was less than 25 per cent. It is true that all the evidence in the case before the trial court was in the shape of affidavits, and *504that the affidavits are presented to this court in the record for its consideration on appeal. Possibly this court is in as good position to ascertain the facts as the court below, but where the lower court has passed upon facts, and the evidence is contradictory, and judgment may be found to be either of two or more ways under the evidence, and has refused to exercise its equitable jurisdiction, can this court review the matter, and compel the lower court to act against its judgment in the issuance of an injunction?' I think the great consensus of precedent authority is opposed to review under such circumstances. See array of authorities in 3 Am. Dig., tit. “Appeal and Error — Injunctions," §§ 3818-3821. It is a familiar rule of law that judgment of a lower court will not be disturbed by an Appellate Court where there are contradictions upon material points in the evidence, and this rule obtains in the decree of the chancellor in refusing injunctions in the absence of manifest abuse of his discretion.
In the case at bar, I do not agree with my Brethren in the reversal of this case. The court below had ample opportunity and was clothed with full authority to pass upon the facts, and its findings of the facts is conclusive upon this court. For this court to say that certain testimony shall be received and given credence, and for the court below not to have received it and given it credence was error, and that other testimony shall be refused and discredited and for the court below not to have refused and discredited it was error, savors of imperialism, and is contrary to precedent, and I, therefore, respectfully dissent from the opinion of the majority in this case, and am of opinion that the judgment of the lower court should be affirmed.